PER CURIAM.
By this appeal, we are asked to review a final order dismissing two counts of amended complaint brought by the corporate plaintiffs herein Beach Roundhouse Town Corp. and Jenjayjon Corp. against the defendant William Skinner before the Circuit Court for the Eleventh Judicial Circuit of Florida. It is urged that these counts were properly dismissed because the said corporations had no authority from their respective *882boards of directors or corporate officers to bring this suit. This may very well be true, but there is nothing within the four corners of the complaint which alleges such a fact. Therefore, the said counts in the complaint which otherwise state good causes of action were improperly dismissed. Flye v. Jeffords, 106 So.2d 229 (Fla. 1st DCA 1958); Stone v. Stone, 97 So.2d 352 (Fla. 3d DCA 1957); Section 607.011(1)(b), Florida Statutes (1975).
The order appealed from is reversed and the cause remanded for further proceedings.